Citation Nr: 1730472	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.

2. Entitlement to service connection for a left eye disability. 

3. Entitlement to service connection for a left wrist disability. 

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to June 1982.  He had subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida which now has jurisdiction over the claims on appeal. 

The Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for August 2016 but the Veteran failed to appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704 (d) (2016).

The issue(s) of entitlement to service connection for a left eye disability, entitlement to service connection for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In August 1993, the RO denied entitlement to service connection for a left eye disability; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the final rating decision, and the rating decision became final. 

2.  The evidence received since the August 1993 rating decision is not cumulative or redundant of the evidence of record, does relate to unestablished facts, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left eye disability. 

3. The evidence of record does not support a finding that any current left wrist disability is related to the Veteran's military service. 

4. The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.

CONCLUSIONS OF LAW

1. The August 1993 rating decision denying service connection for a left eye disability is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2. Evidence received since the August 1993 rating decision is new and material and the claim of entitlement to service connection for a left eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for the establishment of service connection for a left wrist disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303. (2016).

4. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. §1155, 5107 (West 2015); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2016).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for a left eye disability was denied in August 1993.  The evidence of record at the time consisted of the Veteran's service treatment records (STRs), VA treatment records from 1982 to 1983, and ophthalmological consults from July and November 1986, and a June 1993 VA examination.  

Thereafter, the Veteran sought to reopen his service connection claim for a left eye disability.  In an August 2013 rating decision, the RO reopened the claim for a left eye disability but denied it on the merits.  The Veteran timely perfected this appeal.  

As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final rating decision.  

The record now includes additional medical evidence, notably a May 2013 VA examination which considers whether or not the Veteran currently has a chronic left eye disability related to service.  The Board finds that this evidence is new as it was not previously of record and tends to relate to all previously unestablished facts: a clinical diagnosis of a disability, an in-service injury, and a nexus between the Veteran's military service and his current disabilities, all of which are necessary to substantiate the underlying claim of service connection.  These records will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a left eye disability is reopened.  

Service Connection for a Left Wrist Disability

After a careful review of the record, the Board finds that service connection for a left wrist disability is not warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); see also Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs do not show complaint, treatment or diagnosis of a left wrist disability.  See STRs. 
Post-service, the Veteran began to receive treatment for his left wrist in January 2002.  Upon initial evaluation, he reported that the wrist pain was new, having begun within the past month and a half.  He reported no known injury or antecedent to the pain.  Follow-up wrist X-ray showed no abnormalities.  He was diagnosed with wrist pain.  See January 2002 VA Treatment Records.  He was seen multiple times thereafter for wrist pain and given wrist braces.  See VA Treatment Records. 

The evidence weighs against the Veteran's claim for service connection.   Initially, the Board notes that the only diagnosis for the Veteran's claimed left wrist disability is left wrist pain.  No additional abnormalities were diagnosed.  Generally pain is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").

Moreover, a review of the Veteran's STRs does not reveal any complaint of a left wrist disability, even as he reported numerous other ailments, including on his separation Report of Medical History.  Indeed, there is no record of the Veteran complaining of or seeking treatment for a left wrist disability until 2002, about 14 years following separation from reserve service.  The Veteran himself points to no in-service incident or occurrence where he injured his left wrist.  In fact, upon his initial consult for left wrist pain, he indicated that the wrist pain was new and that he could recall no injury or trauma that had precipitated it. 

The probative evidence is against a finding that service connection is warranted for a left wrist disability.

Increased Rating for Tinnitus

The Veteran claims entitlement to a disability rating in excess of 10 percent for his tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016), provides for a 10 percent disability rating for recurrent tinnitus. That rating is the maximum assignable for tinnitus under Diagnostic Code 6260, and it applies whether the sound is perceived in one ear, both ears, or in the head. See Note (2) following 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016). The facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  The Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-a single 10 percent rating is the maximum rating assignable.  Id.  

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, granting the Veteran's appeal is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The law, not the underlying facts, is dispositive in this matter.

ORDER

The claim for entitlement to service connection for a left eye disability is reopened. 

Entitlement to service connection for a left wrist disability is denied. 

Entitlement to a rating in excess of 10 percent for tinnitus is denied. 




REMAND

Unfortunately a remand is required for the remaining issues.  While the Board sincerely regrets the further delay, a remand is necessary to ensure a complete record and to afford the Veteran the fullest consideration for his claims. 

The Veteran contends that he is entitled to service connection for his left eye disability.  He believes that his chronic left eye pain is related to an incident in service where a stove blew up and burned him on the left eyelash and eyebrow.  He also indicates that the condition worsens with increased sensitivity to light and migraines to the left side of his head and above his left eye.  VA Treatment records note the Veteran complained of his left eye condition in relation to his increasing headaches.  See December 2012 Correspondence and VA Treatment Records.  VA provided the Veteran an examination for his left eye in May 2013, eliciting an opinion on direct service connection from the examiner.  The examiner opined that it was less likely than not that the Veteran's left eye condition was incurred in or caused by the Veteran's service.  Later, in an August 2013 rating decision, the RO service connected the Veteran's migraines.  As the Veteran has discussed his left eye condition in relation to his migraines, the Board finds that a new VA examination and secondary nexus opinion should be provided indicating whether there is a relationship between the Veteran's left eye disability and his now service-connected migraines or any other service-connected disability.  

The Veteran also maintains that he is entitled to service connection for a bilateral hearing loss disability.  His military operational specialty (MOS) was that of an infantryman, therefore exposure to hazardous noise is conceded.  See DD Form 214.  He stated that he has difficulty concentrating because he cannot hear and often has to turn things up loud.  

The Veteran was provided a VA examination in October 2013.  At that examination, audiometric findings were as indicated below (CNT meaning Could Not Test):
 






HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
CNT
CNT
LEFT
CNT
CNT
CNT
CNT
CNT

The examiner indicated that no frequencies could be tested due to inconsistent responses and poor puretone agreement with SRTs. The results were deemed invalid for rating purposes because there was poor reliability comparing the audiogram with acoustic reflexes and poor puretone agreement with SRT and word recognition scores.  She also noted that the Veteran could carry a conversation without hearing aids that was inconsistent with audiogram.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the higher frequencies that did not meet the criteria to be considered a disability for VA purposes. 

The examiner then opined that it was at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  She noted that the Veteran was exposed to noises from weapons in service with sporadic hearing protection.  She then reasoned that the Veteran's military audiograms showed normal hearing at entrance and separation.  Therefore, his current hearing loss had to have begun post-service.  She cited an IOM report which indicated that noise induced heating loss occurs immediately and stated that there is no scientific support for delayed onset noise induced hearing loss after the exposure event.

The Board finds that the October 2013 VA examination and opinion are not adequate for adjudication purposes.  In this regard, the puretone testing was deemed invalid for rating purposes and the examiner exhibited a fundamental misunderstanding as to the proper inquiry regarding hearing loss.  The proper inquiry should be whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service.  Therefore, the Board finds that a new examination should be provided. 

Finally, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on the Veteran's ability to obtain or follow substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  

2. After the above requested development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye disability.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

a. The examiner should diagnosis any conditions of the Veteran's left eye.
      
b. The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left eye condition had its onset during service, or is related to any in-service disease, event, or injury, to include the stove explosion. 

c. The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left eye condition is caused by or aggravated by any service-connected condition to include migraines. 

3. Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's bilateral hearing loss. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the Veteran's hazardous noise exposure.

b) In providing this opinion, the examiner should comment specifically on the effect, if any, of the Veteran's reported hazardous military noise exposure on the development of his diagnosed hearing loss. The examiner must also discuss the likelihood that the Veteran's hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation, suggested by the Dr. Sharon Kujawa studies.

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


